 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ZACHARY BLAIR,                                   Case No. 1:20-CV-01194-DAD-HBK
12                       Plaintiff,                    ORDER OF VOLUNTARY DISMISSAL
                                                       UNDER FED. R. CIV. P. 41(a)(1)(A)(i) AS TO
13           v.                                        THE APOLLO ENTITIES DEFENDANTS
                                                       ONLY
14    CLASSIC PARTY RENTALS, INC., ET.
      AL.,                                             (Doc. No. 32)
15
                         Defendants.
16

17          Plaintiff filed this putative class action complaint, which was removed to this court on

18   August 24, 2020. (Doc. No. 1). On May 26, 2021, Plaintiff filed a Request for Voluntary

19   Dismissal as to Defendants Apollo Global Management, Inc., Apollo Centre Street Partnership,

20   L.P., Apollo Franklin Partnership, L.P., Apollo Credit Opportunity Fund III AIV LP, Apollo SK

21   Strategic Investments, L.P., Apollo Special Opportunities Managed Account, L.P., and Apollo

22   Zeus Strategic Investments, L.P. (the “Apollo Entities”) pursuant to Fed. R. Civ. P.

23   41(a)(1)(A)(i). (Doc. No. 32). A plaintiff may dismiss an action “without a court order” before

24   the defendant answers or moves for summary judgment. Fed. R. Civ. P. 41(a)(1)(A)(i). Such

25   dismissal is deemed to be without prejudice unless the notice states otherwise. Id., 41(a)(1)(B).

26          According to the notice, Plaintiff and the Apollo Entities have reached a settlement

27   resolving Plaintiff’s individual claims. (Doc. No. 32 at 2). The Apollo Entities have neither

28
 1   answered nor filed a motion for summary judgment.1 The notice states that the dismissal shall be

 2   “with prejudice” as to Plaintiff’s individual claims, but “without prejudice” as to any putative

 3   class claims. (Id.)

 4            Accordingly, it is ORDERED:

 5            1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), this action is dismissed without prejudice as

 6   to the putative class claims and with prejudice as to Plaintiff’s individual claims as to Defendants

 7   Apollo Global Management, Inc., Apollo Centre Street Partnership, L.P., Apollo Franklin

 8   Partnership, L.P., Apollo Credit Opportunity Fund III AIV LP, Apollo SK Strategic Investments,

 9   L.P., Apollo Special Opportunities Managed Account, L.P., and Apollo Zeus Strategic

10   Investments, L.P.

11            2. The Clerk of Court shall terminate document number 32 as a pending motion.

12
     IT IS SO ORDERED.
13

14
     Dated:      June 18, 2021
15                                                            HELENA M. BARCH-KUCHTA
                                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27
     1
      Defendant Insperity PEO Services, L.P filed an Answer. (See Doc. No. 1 at 65). Defendant Apollo filed a motion to
28   dismiss under Fed. R. Civ. P. 12(b)(6). (Doc. No. 11).
                                                              2
